Name: Council Regulation (EEC) No 762/89 of 20 March 1989 introducing a specific measure for certain grain legumes
 Type: Regulation
 Subject Matter: plant product;  production;  agricultural policy
 Date Published: nan

 No L 80/76 Official Journal of the European Communities 23. 3 . 89 COUNCIL REGULATION (EEC) No 762/89 of 20 March 1989 introducing a specific measure for certain grain legumes  lentils falling within CN code 0713 40 90 other,  chick-peas falling within CN code 0713 20 90 other, and  vetches of the species Vicia sativa L. and Vicia ervilla Willd. falling within CN code ex 0713 90 90 other. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the maintenance of crops of grain legumes such as lentils, chick-peas and vetches is in the Community economic interest and prevents imbalance on the Community market ; whereas a reduction in areas traditionally under such crops would take place as a result of an increase in the production of crops which are already in surplus in the Community ; Whereas the objective of maintaining the said crops may be achieved by granting an aid per hectare ; whereas the aid must be fixed at a level enabling the abovementioned objective to be achieved ; whereas account must be taken when fixing the aid of measures taken in the framework of other existing arrangements ; whereas in particular that aid must not be paid for areas qualifying for aid to encourage the withdrawal of arable land or to encourage the conversion of production pursuant to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (4), as last amended by Regulation (EEC) No 1 137/88 (*) ; Whereas, however, the effect of granting the aid must not be to encourage an increase in areas under the said crops ; whereas a maximum guaranteed area, which if exceeded will result in a reduction of the aid for the following marketing year, should be determined, Article 2 1 . The aid shall be granted by marketing year for the production of the grain legumes referred to Article 1 . The marketing year shall commence on 1 July and shall end on 30 June. The aid shall not be granted for areas qualifying for aid to encourage the withdrawal of arable land nor for areas qualifying for aid to encourage conversion of production pursuant to Regulation (EEC) No 797/85. The aid shall be fixed per hectare of area sown and harvested. It shall be fixed taking account :  of the need to ensure the maintenance of areas traditionally under the said crops,  of aids granted for the said crops under other Community rules. 2. Where the areas, on which the grain legumes referred to in Article 1 are grown, exceed a maximum guaranteed Community area, the aid shall be reduced for the following marketing year on the basis of the amount by which the maximum guaranteed area is exceeded. The maximum guaranteed area shall be the average of the areas cultivated in the Community in the 1985/86, 1986/87 and 1987/88 marketing years. The areas of arable land to which point (b) of the third subparagraph of Article la and also Article lc of Regulation (EEC) No 797/85 apply shall not be included when carrying out the verification provided for in the first subparagraph. HAS ADOPTED THIS REGULATION : Article 1 Aid for the production of the following grain legumes is hereby instituted ; Article 3 The production aid instituted by this Regulation shall be deemed an intervention measure to regulate the agricultural markets within the meaning of Article 3 (3) of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy ('?), as last amended by Regulation (EEC) No 2048/88 f). (') OJ No C 6, 7 . 1 . 1989, p. 8 and OJ No C 60, 9 . 3 . 1989, p. 13 . (2) Opinion delivered on 17 March 1989 (not yet published in the Official Journal). (3) OJ No C 71 , 20 . 3 . 1989. b) OJ No L 93, 30. 3 . 1985, p. 1 . 0 OJ No L 108, 29 . 4. 1988, p. 1 . ( «) OJ No L 94, 28 . 4. 1970, p. 1 . O OJ No L 185, 15. 7. 1988, p. 1 . 23. 3 . 89 Official Journal of the European Communities No L 80/77 Article 4 The Commission shall lay down detailed rules for the application of this Regulation in accordance with the procedure provided for in Article 22 of Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2247/88 (2). In accordance with that procedure the Commission shall fix the amount of the aid and the maximum guaranteed area. It shall verify if necessary the extent by which the maximum guaranteed areas is exceed and shall determine the resulting reduction in the aid. Article 5 This Regulation shall center into force on the day of its publication in the Official Journal of the European Communities. The specific measure introduced by this Regulation shall apply until the end of the 1991 /92 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 1989. For the Council - The President C. ROMERO HERRERA (') OJ No L 49, 27. 2. 1986, p . 1 . (2) OJ No L 198, 26 . 7. 1988 , p. 21 .